Exhibit 10.4

SEVENTH AMENDMENT TO
SOTHEBY’S HOLDINGS, INC.
1997 STOCK OPTION PLAN

          THIS SEVENTH AMENDMENT to the Sotheby’s Holdings, Inc. 1997 Stock
Option Plan (“Seventh Amendment”), dated the 7th day of November, 2005, is
adopted by Sotheby’s Holdings, Inc. (the “Corporation”).

RECITALS:

          A.The Sotheby’s Holdings, Inc. 1997 Stock Option Plan (the “Plan”) was
adopted by the Board of Directors of the Corporation on April 30, 1996 and
approved by the shareholders of the Corporation at the Corporation’s 1996 Annual
Meeting of Shareholders on June 19, 1996. The Plan has been amended from time to
time.

          B. Pursuant to Section 8.1 of the Plan, the Corporation has the
authority to amend the Plan. The Corporation desires to and does hereby amend
the Plan, as hereinafter set forth, to provide that, as a result of the
Corporation’s recapitalization plan announced September 8, 2005, the Class B
Shares made the subject of Options granted under the Plan have been
automatically converted to Class A Shares. Accordingly, the Plan is amended (1)
to clarify that only Options covering Class A Shares are available for issuance
under the Plan; (2) to change Plan references from Class B Common Stock to Class
A Common Stock as provided below, and (3) to make such other changes as the
Corporation desires.

          NOW, THEREFORE, the Plan is hereby amended as follows:

 

 

  1.

Section 2.5 of the Plan is amended in its entirety by substituting the
following:

 

 

 

“2.5 Class A Common Stock means the Class A Limited Voting Common Stock of the
Corporation, par value $0.10 per share, entitling every holder thereof, on all
matters submitted to a vote of the shareholders of the Corporation, to cash one
vote for each share standing in his name.”

1

--------------------------------------------------------------------------------



 

 

 

 

2.

Section 2.6 referencing Class B Common Stock is deleted in its entirety.

 

 

 

 

3.

Section 2.8 is amended in its entirety by substituting the following:

 

 

 

 

 

“2.8 Common Stock means the Class A Common Stock.”

 

 

 

 

4.

Section 2.19 is amended in its entirety by substituting the following:

 

 

 

 

 

“2.19 Fair Market Value means the value of each share of Option Stock,
determined for a particular date as follows:

 

 

 

 

 

          (a) if the Class A Common Stock is listed or admitted for trading on
any United States national securities exchange, the value of each share of
Option Stock shall be the closing price per share of Class A Common Stock on
such exchange (or, if listed on more than one United States exchange, the
principal said exchange) on the relevant Valuation Date hereunder;

 

 

 

 

 

          (b) if the Class A Common Stock is not traded on any United States
national securities exchange, but is quoted on the National Association of
Securities Dealers, Inc. Automated Quotation System (the “NASDAQ System”) or any
similar system of automated dissemination of quotations of prices in common use,
the value of each share of Option Stock shall be the price per share equal to
the mean between the closing high bid and the low asked quotations on such
system on the relevant Valuation Date hereunder;

 

 

 

 

 

          (c) if neither paragraph (a) nor paragraph (b) of this definition is
applicable, the value of each share of Option Stock shall be the fair market
value as determined by the Committee, in good faith and in accordance with
uniform principles consistently applied, on the last day of the relevant Fiscal
Year immediately preceding the relevant date hereunder. Such uniform principles
shall be the same principles applied by the Shares Valuation Division of the UK
Inland Revenue as of the date the Committee makes such good faith determination
of the fair market value of each share of Option Stock.”

 

 

 

 

5.

Section 2.25 is amended in its entirety by substituting the following:

 

 

 

 

 

“2.25 Option Stock means those shares of Class A Common Stock made the subject
of any Option granted pursuant to the Plan.”

 

 

 

 

6.

Section 4.1 is amended in its entirety by substituting the following:

 

 

 

 

 

“4.1 Shares Subject to the Plan. The Option Stock to be made the subject of
Options granted under the Plan shall be shares of the Corporation’s authorized
but unissued or reacquired Class A Common Stock. Subject to adjustment as
provided in Section 8.3 hereof, the aggregate number of shares of Class A Common
Stock that may be issued by the Corporation upon the exercise of Options under
the Plan is 14,900,000 shares of Class A Common

2

--------------------------------------------------------------------------------



 

 

 

 

 

Stock. The aggregate number of shares of Option Stock outstanding at any time
shall not exceed the relevant number of shares of Class A Common Stock remaining
available for issuance under the Plan. After termination of the Plan, the number
of shares of Class A Common Stock reserved for purposes of the Plan from time to
time shall be only such number of shares as are issuable under then outstanding
Options.”

 

 

 

 

7.

Section 7.3(b) is amended in its entirety by substituting the following:

 

 

 

 

 

          “(b) For purposes of this Section 7.3, in determining the “shares made
subject to such Option,” account shall be taken of any adjustments made to the
shares as described in Section 8.3 hereof after the Date of Grant of the Option,
such that the number of shares of Class A Common Stock with respect to which an
Optionee’s Option is vested shall be redetermined at the time of an adjustment,
and the number of shares of Class A Common Stock with respect to which an
Optionee’s Option becomes vested on any anniversary date shall be determined by
reference to the number of shares of Class A Common Stock then subject to such
Option, taking any adjustments previously made into account.”

 

 

 

 

8.

Section 7.4 is amended in its entirety by substituting the following:

 

 

 

 

 

“7.4 Prohibition Against Exercise of Out-of-the-Money Options. The exercise of
any Option shall not be permitted if the Fair Market Value per share of Class A
Common Stock that would be acquired upon such exercise, determined as of the
Date of Exercise, is less than the Exercise Price of such Option.”

 

 

 

 

9.

Section 7.6 is amended in its entirety by substituting the following:

 

 

 

 

 

“7.6 Acceleration of Exercise Time.

 

 

 

 

 

          (a) Notwithstanding anything to the contrary in the Plan, including
Sections 7.3, 7.7 and 7.8 hereof, the Compensation Committee, in its discretion,
may allow the exercise, in whole or in part, at any time more than six (6)
months after the Date of Grant of any Option held by an Optionee, which Option
has not previously become exercisable.

 

 

 

 

 

          (b) In the event of a Change in Control (as defined below), Options
granted on or after April 29, 1997 shall become 100% vested and exercisable on
the date of the Change in Control. Notwithstanding the preceding sentence, in
the event of a Change in Control, Options granted on or after April 29, 1997 to
Reporting Persons shall become 100% vested and exercisable on the later of (i)
the date of the Change in Control, or (ii) the six (6) month anniversary of the
Date of Grant of the Option.

 

 

 

 

 

          (c) For purposes of the Plan, a Change in Control shall mean the date
upon which:

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(a “Person”), shall become, directly or indirectly, the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of Common Stock of
the Corporation enabling such Person to elect a majority of the members of the
Board of Directors of the Corporation; or

 

 

 

 

 

 

 

(ii) the individuals who constitute the Board (the “Incumbent Board”) cease for
any reason within any period of 18 consecutive months to constitute at least a
majority of the members of the Board; provided, however, that any individual
becoming a director whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though the
individual were a member of the Incumbent Board.”

 

 

 

 

 

10.

Sections 7.17 and 7.18 are deleted in their entirety.

 

 

 

          11.      Sections 8.3(c) and (d) are amended in their entirety by
substituting the following:

 

 

 

                    “(c)      The shares with respect to which Options may be
granted hereunder are shares of Class A Common Stock of the Corporation as
presently constituted, but if, and whenever, prior to the delivery by the
Corporation of all of the shares which are subject to the Options or rights
granted hereunder, the Corporation shall effect a subdivision or consolidation
of shares or other capital readjustments, the payment of a stock dividend or
other increase or reduction of the number of outstanding shares of Class A
Common Stock, without receiving compensation therefore in money, services or
property, the number of shares subject to the Plan shall be proportionately
adjusted and the number of shares with respect to which Options granted
hereunder may thereafter be exercised shall:

 

 

 

 

 

 

 

          (i) in the event of an increase in the number of outstanding shares,
be proportionately increased, and the cash consideration (if any) payable per
share shall be proportionately reduced; and

 

 

 

 

 

 

 

 

 

          (ii) in the event of a reduction in the number of outstanding shares,
be proportionately reduced, and the cash consideration (if any) payable per
share shall be proportionately increased.

 

 

 

 

 

 

 

                    (d) If the Corporation merges with one or more corporations,
or consolidates with one or more corporations and the Corporation shall be the
surviving corporation, thereafter, upon any exercise of Options granted
hereunder, the recipient shall, at no additional cost (other than the Exercise
Price and any tax withholding amounts) be entitled to receive (subject to any
required action by shareholders) in lieu of the number of shares as to which

4

--------------------------------------------------------------------------------



 

 

 

 

 

such Options shall then be exercisable the number and class of shares of stock
or other securities to which the recipient would have been entitled pursuant to
the terms of the agreement of merger or consolidation, if immediately prior to
such merger or consolidation the recipient had been the holder of record of the
number of shares of Class A Common Stock of the Corporation equal to the number
of shares as to which such Options shall be exercisable. A reorganization,
merger or consolidation in which the Corporation is not the surviving
corporation, or a liquidation or dissolution of the Corporation, shall
automatically and without any further action cause any outstanding Options which
have not yet become exercisable in accordance with Article 7 to terminate and be
cancelled as of the effective date of such reorganization, merger or
consolidation, or dissolution or liquidation of the Corporation, unless the
agreement of reorganization, merger or consolidation otherwise provides.”

 

 

 

 

12.

Section 9.3 is deleted in its entirety.

 

 

 

 

13.

Section 12.1(h) is amended in its entirety by substituting the following:

 

 

 

 

 

“(h) Shares mean shares of Class A Common Stock in the Company, which satisfy
the provisions of paragraphs 10 through 14 of Schedule 9.”

 

 

 

 

14.

The effective date of this Amendment is September 8, 2005

          IN WITNESS WHEREOF, this Amendment is hereby executed as of the day
and year first above written.

 

 

 

 

 

SOTHEBY’S HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Susan Alexander

 

 

 

--------------------------------------------------------------------------------

 

 

Its: Executive Vice President, Human Resources

5

--------------------------------------------------------------------------------